DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a structure for increasing the inductance, and to enable increasing… in claim 14 and a structure for decreasing the inductance, and to enable decreasing… in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations 14 and 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 14, the inductance adjusting wire having an inductance             
                
                    
                        L
                    
                    
                        1
                    
                
            
        , is part of the first lead wire. The inductance adjusting wire is the end-product and its inductance             
                
                    
                        L
                    
                    
                        1
                    
                
                 
            
        cannot be further increased. No structure is recited in the specification that would enable increasing its inductance             
                
                    
                        L
                    
                    
                        1
                    
                
            
         than what is already built-in hence the inductance adjusting wire should always accomplish the same inductance             
                
                    
                        L
                    
                    
                        1
                    
                
            
        . 
Regarding claim 18, the inductance adjusting wire having an inductance             
                
                    
                        L
                    
                    
                        2
                    
                
            
        , is part of the second lead wire. The inductance adjusting wire is the end-product and its inductance             
                
                    
                        L
                    
                    
                        2
                    
                
                 
            
        cannot be further reduced. No structure is recited in the specification that would enable reducing its inductance             
                
                    
                        L
                    
                    
                        2
                    
                
            
         than what is already built-in hence the inductance adjusting wire should always accomplish the same inductance             
                
                    
                        L
                    
                    
                        2
                    
                
            
        .
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations 14 and 18 are indefinite since their corresponding structure is not cited in the specification that accomplishes the function (see 112f section)… or the like and therefore rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 15-17 are dependent on claim 14, and therefore are also rejected.
Claim 19 is dependent on claim 18, and therefore is also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–10 and 14, 18-19 are rejected under 35 U.S. 103 as being unpatentable over Park et al. (US 2019/0019787 A1; hereafter Park) in view of Yazaki et al. (US 2019/0014655; hereafter Yazaki). 

Regarding claims 1-3, Park teaches a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) comprising a semiconductor substrate (see e.g. 110, Para [0033], Figures 1-2); a first capacitance section on the semiconductor substrate (see e.g.             
                
                    
                        S
                    
                    
                        1
                    
                
                ,
            
         Paras [0034] - [0036], Figure 2), the first capacitance section including a first electrode layer (see e.g. 121, Figure 2), a first dielectric layer (see e.g. 111, Figure 2), and a second electrode layer (see e.g. 122, Paras [0042] - [0043], Figure 2); a second capacitance section on the semiconductor substrate (see e.g.             
                
                    
                        S
                    
                    
                        2
                    
                
                ,
            
         Paras [0044] - [0045], Figure 2), the second capacitance section including a third electrode layer (see e.g. 123, Figure 2), a second dielectric layer (see e.g. 112, Figure 2), and a fourth electrode layer (see e.g. 124, Para [0046]; Paras [0051] - [0052], Figure 2); a first external electrode (see e.g. 191, 193 Figure 2); a second external electrode (see e.g. 192, 193 Para [0061], Figure 2); a first lead wire led out from the first capacitance section to the first external electrode (see e.g. electrodes 121, 122 of capacitor layer 120a in the first capacitance section             
                
                    
                        S
                    
                    
                        1
                    
                
            
         are connected to the external electrodes 191, 193 with first lead wire including vias 171, 172 and connection electrode layers M1, M2, Paras [0056] - [0058], Figure 2) and a second lead wire led out from the second capacitance section to the second external electrode (see e.g. electrodes 123, 124 of capacitor layer 120b in the second capacitance section             
                
                    
                        S
                    
                    
                        2
                    
                
            
         are connected to the external electrodes 192, 193 with second lead wire including vias 171, 172 and connection electrode layers M1, M2, Paras [0059] - [0060], Figure 2), wherein an electrostatic capacity             
                
                    
                        C
                    
                    
                        1
                    
                
            
         of the first capacitance section (see e.g.             
                
                    
                        S
                    
                    
                        1
                    
                
            
        , Figures 2, 7-10)  and an electrostatic capacity             
                
                    
                        C
                    
                    
                        2
                    
                
            
         of the second capacitance section are different (see e.g.             
                
                    
                        S
                    
                    
                        2
                    
                
            
        , number of first trenches 105a disposed in the first capacitor region             
                
                    
                        S
                    
                    
                        1
                    
                
            
         may be smaller than the number of second trenches 105b disposed in the second capacitor region             
                
                    
                        S
                    
                    
                        2
                    
                
            
         hence the specific surface area of the first capacitor layer 120a disposed in the first capacitor region             
                
                    
                        S
                    
                    
                        1
                    
                
            
         may be smaller than that of the second capacitor layer 120b disposed in the second capacitor region             
                
                    
                        S
                    
                    
                        2
                    
                
            
        . Therefore, capacitance implemented in the first capacitor layer 120a in the first capacitor region             
                
                    
                        S
                    
                    
                        1
                    
                
            
        may be smaller than capacitance implemented in the second capacitor layer 120b in the second capacitor region             
                
                    
                        S
                    
                    
                        2
                    
                
            
        , Paras [0076] - [0077]; Para [0084], Figures 2, 7-10).
However, Park does not explicitly teach the first lead wire led out from the first capacitance section to the first external electrode having an inductance             
                
                    
                        L
                    
                    
                        1
                    
                
            
        , and a second lead wire led out from the second capacitance section to the second external electrode having an inductance             
                
                    
                        L
                    
                    
                        2
                    
                
            
         and             
                
                    
                        
                            
                                L
                            
                            
                                1
                            
                        
                    
                    /
                    
                        
                            
                                L
                            
                            
                                2
                            
                        
                    
                
            
         = 0.8 to 1.2.
In a similar field of endeavor Yazaki teaches a composite component (see e.g. 10D, Paras [0173] - [0182], Figures 14-17). The first lead wire led out from the first capacitance section (see e.g. capacitor conductor 132 defining capacitor C41, Figures 15, 17) to the first external electrode (see e.g. die pad of electrical component 35a, Figures 14, 15) having an inductance             
                
                    
                        L
                    
                    
                        1
                    
                
            
         (see e.g. coil conductor 131 defining inductor L41; capacitor C41 is connected to the die pads of electrical component 35a by a first lead wire which includes inductor L41, terminal electrode P2 and via conductor 222, Para [0174]; Para [0182], Figures 14 -17), and a second lead wire led out from the second capacitance section (see e.g. capacitor conductor 132 defining capacitor C42, Figures 15, 17) to the second external electrode (see e.g. die pad of electrical component 35b, Figures 14, 15) having an inductance             
                
                    
                        L
                    
                    
                        2
                    
                
            
         (see e.g. coil conductor 131 defining inductor L42; capacitor C42 is connected to the die pads of electrical component 35b by a second lead wire which includes inductor L42, terminal electrode P3 and via conductor 222, Para [0174]; Para [0182], Figures 14 -17).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a lead wire from the capacitance having an inductance element in order to form a composite component embedded in the circuit board (see e.g. 10D, Figures 14-17) connected to various types of semiconductor integrated circuit elements preferably a low-band signal processing circuit, a high-band signal processing circuit, a low-band bandpass filter or a high-band bandpass filter (see e.g. composite component 10D connected to various electrical components 35a, 35b, 31a, 31b, Paras [0173] - [0182], Figures 14-17).
Yazaki does not explicitly teach the ratio             
                
                    
                        
                            
                                L
                            
                            
                                1
                            
                        
                    
                    /
                    
                        
                            
                                L
                            
                            
                                2
                            
                        
                    
                
            
        .
 It was known at the time of filing to provide different filters for different devices which would have included varying capacitances and inductances. Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have inductance             
                
                    
                        L
                    
                    
                        1
                    
                
            
         equal to             
                
                    
                        L
                    
                    
                        2
                    
                
            
        , i.e.             
                
                    
                        
                            
                                L
                            
                            
                                1
                            
                        
                    
                    /
                    
                        
                            
                                L
                            
                            
                                2
                            
                        
                    
                
            
         = 1, to optimize the corresponding filter for the corresponding chip. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 4, Park as modified in claim 1 further teaches a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the first capacitance section (see e.g.             
                
                    
                        S
                    
                    
                        1
                    
                
            
        , Figures 2, 7-10) comprises a plurality of trench capacitors (see e.g. first capacitor layer 120a disposed in the first trench 150a in the first capacitance region             
                
                    
                        S
                    
                    
                        1
                    
                
            
        , includes a first dielectric layer 111 and first and second electrodes 121 and 122 alternately disposed with the first dielectric layer 111 interposed therebetween, Para [0036]; Para [0037], Figure 2) in a first plurality of grooves (see e.g. 105a, Figures 2, 9-10) on the semiconductor substrate (see e.g. 110, Figures 2, 9-10,  Para [0035]; Para [0087], Figures 2, 9-10), and the first plurality of trench capacitors share the first external electrode (see e.g. 191,193, Para [0031]; Paras [0057] -  [0058], Figures 1, 2).

Regarding claim 5, Park as modified in claim 4 further teaches a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the second capacitance section (see e.g.             
                
                    
                        S
                    
                    
                        2
                    
                
            
        , Figures 2, 7-10) comprises a second plurality of trench capacitors (see e.g. second capacitor layer 120b disposed in the second trench 150b in the second capacitance region             
                
                    
                        S
                    
                    
                        2
                    
                
            
        , includes a second dielectric layer 112 and third and fourth electrodes 123 and 124 alternately disposed with the second dielectric layer 112 interposed therebetween, Para [0045]; Para [0046], Figure 2) in a second plurality of grooves (see e.g. 105b, Figures 2, 9-10) on the semiconductor substrate (see e.g. 110, Para [0044]; Para [0087], Figures 2, 9-10), and the second plurality of trench capacitors share the second external electrode (see e.g. 192, 193, Para [0031]; Para [0059] - [0060], Figures 1, 2).

Regarding claim 6, Park as modified in claim 5 further teaches a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2), wherein a number of the first plurality of trench capacitors (see e.g. 105a, Figures 2, 7-10) is less than a number of the second plurality of trench capacitors (see e.g. 105b, number of first trenches 105a disposed in the first capacitance region             
                
                    
                        S
                    
                    
                        1
                    
                
            
         per unit area is smaller than the number of second trenches 105b disposed in the second capacitance region             
                
                    
                        S
                    
                    
                        2
                    
                
            
         per unit area, Para [0083], Figures 2, 7-10). 

Regarding claim 7, Park as modified in claim 1 further teaches a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the second capacitance section (            
                
                    
                        S
                    
                    
                        2
                    
                
            
        , Figures 2, 7-10) comprises a plurality of trench capacitors (see e.g. second capacitor layer 120b disposed in the second trench 150b in the second capacitance region             
                
                    
                        S
                    
                    
                        2
                    
                
            
        , includes a second dielectric layer 112 and third and fourth electrodes 123 and 124 alternately disposed with the second dielectric layer 112 interposed therebetween, Para [0045] - [0046], Figure 2) in a plurality of grooves (105b, Figure 2, 9-10) on the semiconductor substrate, (see e.g. 110, Para [0044]; Para [0087], Figures 2, 9-10) and the plurality of trench capacitors share the second external electrode (see e.g. 192, 193, Para [0031]; Para [0059] - [0060], Figures 1, 2).

Regarding claim 8, Park as referred in claim 1 teaches a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) with a first lead wire (see e.g. electrodes 121, 122 of capacitor layer 120a in the first capacitance section             
                
                    
                        S
                    
                    
                        1
                    
                
            
         are connected to the external electrodes 191, 193 with a first lead wires including vias 171, 172 and connection electrode layers M1, M2, Para [0056] - [0058], Figure 2) and a second lead wire (see e.g. electrodes 123, 124 of capacitor layer 120b in the first capacitance section             
                
                    
                        S
                    
                    
                        2
                    
                
            
         are connected to the external electrodes 192, 193 with a second lead wire including vias 171, 172 and connection electrode layers M1, M2, Para [0059] - [0060], Figure 2).
However, Park does not explicitly teach part of the first lead wire and/or the second lead wire is an inductance adjusting wire.
In a similar field of endeavor Yazaki teaches a composite component (see e.g. 10D, Paras [0173] - [0182], Figures 14-17). A part of the first lead wire is an inductance adjusting wire (see e.g. first lead wire includes coil conductor 131 defining inductor L41, terminal electrode P2 and via conductor 222, Para [0174]; Para [0182], Figures 14 -17), and a part of the second lead wire is an inductance adjusting wire (see e.g. second lead wire includes coil conductor 131 defining inductor L42, terminal electrode P3 and via conductor 222, Para [0174]; Para [0182], Figures 14 -17; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a lead wire from the capacitance having an inductance element in order to form a composite component embedded in the circuit board (see e.g. 10D, Figures 14-17) connected to various types of semiconductor integrated circuit elements preferably a low-band signal processing circuit, a high-band signal processing circuit, a low-band bandpass filter or a high-band bandpass filter (see e.g. composite component 10D connected to various electrical components 35a, 35b, 31a, 31b, Paras [0173] - [0182], Figures 14-17).

Regarding claim 9, Park as modified in claim 8 further teaches a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) further comprising a rewiring layer (see e.g. 181, Para [0054], Figure 2), and wherein the part of the first lead wire and/or the second lead wire is in the rewiring layer (see e.g. electrodes 121, 122 of capacitor layer 120a in the first capacitance section             
                
                    
                        S
                    
                    
                        1
                    
                
            
         are connected to the external electrodes 191, 193 with a first lead wire including vias 171, 172 and connection electrode layers M1, M2, which lie in the insulating layer 181; electrodes 123, 124 of capacitor layer 120b in the first capacitance section             
                
                    
                        S
                    
                    
                        2
                    
                
            
         are connected to the external electrodes 192, 193 with a second lead wire including vias 171, 172 and connection electrode layers M1, M2, which lie in the insulating layer 181, Paras [0055] – [0063], Figure 2).
 
Regarding claim 10, Park as referred in claim 8 further teaches a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein, in a top view of the semiconductor device, an area of the first capacitance section (see e.g. first capacitor layer 120a in the first capacitance section             
                
                    
                        S
                    
                    
                        1
                    
                
            
         ) is smaller than an area of the second capacitance section (see e.g. second capacitor layer 120b in the second capacitance section             
                
                    
                        S
                    
                    
                        2
                    
                
            
        . The specific surface area of the second capacitor layer 120b is larger due to greater number of second trenches 105b in the second capacitor region             
                
                    
                        S
                    
                    
                        2
                    
                
            
        than that of the first capacitor layer 120a which has less trenches 150a in the first capacitor region             
                
                    
                        S
                    
                    
                        1
                    
                
            
        , Paras [0076] - [0077]; Para [0084], Figures 2, 7-10).
However, Park does not explicitly teach the inductance adjusting wire is in the part of the first lead wire.
In a similar field of endeavor Yazaki teaches a composite component (see e.g. 10D, Paras [0173] - [0182], Figures 14-17). The inductance adjusting wire is in the part of the first lead wire (see e.g. first lead wire includes coil conductor 131 defining inductor L41, terminal electrode P2 and via conductor 222, Para [0174]; Para [0182], Figures 14-17; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a lead wire from the capacitance having an inductance element in order to form a composite component embedded in the circuit board (see e.g. 10D, Figures 14-17) connected to various types of semiconductor integrated circuit elements preferably a low-band signal processing circuit, a high-band signal processing circuit, a low-band bandpass filter or a high-band bandpass filter (see e.g. composite component 10D connected to various electrical components 35a, 35b, 31a, 31b, Paras [0173] - [0182], Figures 14-17).

Regarding claim 14, Park as referred in claim 8 further teaches a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the electrostatic capacity             
                
                    
                        C
                    
                    
                        1
                    
                
            
         of the first capacitance section (see e.g.             
                
                    
                        S
                    
                    
                        1
                    
                
            
        , Figures 2, 7-10)  is smaller than the electrostatic capacity             
                
                    
                        C
                    
                    
                        2
                    
                
            
         of the second capacitance section (see e.g.             
                
                    
                        S
                    
                    
                        2
                    
                
            
        , number of first trenches 105a disposed in the first capacitor region             
                
                    
                        S
                    
                    
                        1
                    
                
            
         may be smaller than the number of second trenches 105b disposed in the second capacitor region             
                
                    
                        S
                    
                    
                        2
                    
                
            
         hence the specific surface area of the first capacitor layer 120a disposed in the first capacitor region             
                
                    
                        S
                    
                    
                        1
                    
                
            
         may be smaller than that of the second capacitor layer 120b disposed in the second capacitor region             
                
                    
                        S
                    
                    
                        2
                    
                
            
        . Therefore, capacitance implemented in the first capacitor layer 120a in the first capacitor region             
                
                    
                        S
                    
                    
                        1
                    
                
            
        may be smaller than capacitance implemented in the second capacitor layer 120b in the second capacitor region             
                
                    
                        S
                    
                    
                        2
                    
                
            
        , Paras [0076] - [0077]; Para [0084], Figures 2, 7-10).
However, Park does not explicitly teach the inductance adjusting wire is in the part of the first lead wire, and is constructed to enable increasing of the inductance             
                
                    
                        L
                    
                    
                        1
                    
                
            
         of the first lead wire.
In a similar field of endeavor Yazaki teaches a composite component (see e.g. 10D, Paras [0173] - [0182], Figures 14-17). The inductance adjusting wire is in the part of the first lead wire (see e.g. first lead wire includes coil conductor 131 defining inductor L41, terminal electrode P2 and via conductor 222, Para [0174]; Para [0182], Figures 14-17; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a lead wire from the capacitance having an inductance element in order to form a composite component embedded in the circuit board (see e.g. 10D, Figures 14-17) connected to various types of semiconductor integrated circuit elements preferably a low-band signal processing circuit, a high-band signal processing circuit, a low-band bandpass filter or a high-band bandpass filter (see e.g. composite component 10D connected to various electrical components 35a, 35b, 31a, 31b, Paras [0173] - [0182], Figures 14-17).

Regarding claim 18, Park as referred in claim 8 further teaches a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the electrostatic capacity             
                
                    
                        C
                    
                    
                        1
                    
                
            
         of the first capacitance section (see e.g.             
                
                    
                        S
                    
                    
                        1
                    
                
            
        , Figures 2, 7-10)  is smaller than the electrostatic capacity             
                
                    
                        C
                    
                    
                        2
                    
                
            
         of the second capacitance section (see e.g.             
                
                    
                        S
                    
                    
                        2
                    
                
            
        , number of first trenches 105a disposed in the first capacitor region             
                
                    
                        S
                    
                    
                        1
                    
                
            
         may be smaller than the number of second trenches 105b disposed in the second capacitor region             
                
                    
                        S
                    
                    
                        2
                    
                
            
         hence the specific surface area of the first capacitor layer 120a disposed in the first capacitor region             
                
                    
                        S
                    
                    
                        1
                    
                
            
         may be smaller than that of the second capacitor layer 120b disposed in the second capacitor region             
                
                    
                        S
                    
                    
                        2
                    
                
            
        . Therefore, capacitance implemented in the first capacitor layer 120a in the first capacitor region             
                
                    
                        S
                    
                    
                        1
                    
                
            
        may be smaller than capacitance implemented in the second capacitor layer 120b in the second capacitor region             
                
                    
                        S
                    
                    
                        2
                    
                
            
        , Paras [0076] - [0077]; Para [0084], Figures 2, 7-10).
However, Park does not explicitly teach the inductance adjusting wire is in the part of the second lead wire, and is constructed to enable reducing of the inductance             
                
                    
                        L
                    
                    
                        2
                    
                
            
         of the second lead wire.
In a similar field of endeavor Yazaki teaches a composite component (see e.g. 10D, Paras [0173] - [0182], Figures 14-17). The inductance adjusting wire is in the part of the second lead wire (see e.g. second lead wire includes coil conductor 131 defining inductor L42, terminal electrode P3 and via conductor 222, Para [0174]; Para [0182], Figures 14 -17; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a lead wire from the capacitance having an inductance element in order to form a composite component embedded in the circuit board (see e.g. 10D, Figures 14-17) connected to various types of semiconductor integrated circuit elements preferably a low-band signal processing circuit, a high-band signal processing circuit, a low-band bandpass filter or a high-band bandpass filter (see e.g. composite component 10D connected to various electrical components 35a, 35b, 31a, 31b, Paras [0173] - [0182], Figures 14-17).

Regarding claim 19, Park as referred in claim 18 does not explicitly teach a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the inductance adjusting wire has a first sectional area larger than a second sectional area of the first lead wire.
In a similar field of endeavor Yazaki teaches a composite component (see e.g. 10D, Paras [0173] - [0182], Figures 14-17) wherein the inductance adjusting wire (see e.g. coil conductor 131 defining inductor L41; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor) has a first sectional area larger than a second sectional area of the first lead wire (see e.g. first lead wire includes coil conductor 131 defining inductor L41, terminal electrode P2 and via conductor 222, Para [0174]; Para [0182], Figures 14 -17; Examiner’s Note: Coil conductor 131 defining inductor L41 can be larger than the via conductor 222). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a lead wire from the capacitance having an inductance element in order to form a composite component embedded in the circuit board (see e.g. 10D, Figures 14-17) connected to various types of semiconductor integrated circuit elements preferably a low-band signal processing circuit, a high-band signal processing circuit, a low-band bandpass filter or a high-band bandpass filter (see e.g. composite component 10D connected to various electrical components 35a, 35b, 31a, 31b, Paras [0173] - [0182], Figures 14-17).

Claims 11-13, 15-17 are rejected under 35 U.S. 103 as being unpatentable over Park in view of Yazaki and further in view of Ando et al. (US 2010/0265159 A1; hereafter Ando). 

Regarding claim 11, Park as referred in claim 10 does not explicitly teach a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the inductance adjusting wire has a bent portion.
In a similar field of endeavor Ando teaches the inductance adjusting wire has a bent portion (see e.g. inductance element 106 has a bent portion 126 as shown in Figure 13b, Paras [0093] - [0095]; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide an inductor having a bent portion in order to increase the inductance (Para [0032]; Para [0087]; Para [0094]; Para [0096]). Substituting a conductor pattern, such as a spiral wire with another conductor pattern having a bent would provide predictable results in the art as they are functionally equivalent. It would be obvious to one of the ordinary skilled in the art to substitute a spiral wire with any other conductor pattern having a bent portion. Conductor pattern may be used to optimize the inductance value. A larger inductance may be achieved by a meander, spiral or bent inductor. It’s an optimization of the amount of space the inductor having a spiral design takes versus the overall inductance value of the inductor.

Regarding claim 12, Park as referred in claim 11 does not explicitly teach a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the inductance adjusting wire is a meander wire.
In a similar field of endeavor Ando teaches the inductance adjusting wire is a meander wire (see e.g. inductance element 106 is a meander coil 126; Paras [0093] – [0095]; Figure 12; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide an inductor as a meander wire in order to increase the inductance (Para [0032]; Para [0087]; Para [0094]; Para [0096]). Substituting a conductor pattern, such as a spiral wire with another conductor pattern such as a meander wire would provide predictable results in the art as they are functionally equivalent. It would be obvious to one of the ordinary skilled in the art to substitute a spiral wire with a meander wire. Conductor pattern may be used to optimize the inductance value. A larger inductance may be achieved by a meander, spiral or bent inductor. Its optimization of the amount of space the inductor having a spiral design takes versus the overall inductance value of the inductor.

Regarding claim 13, Park as referred in claim 11 does not explicitly teach a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the inductance adjusting wire is a spiral wire.
However, in a similar field of endeavor Yazaki teaches the inductance adjusting wire is a spiral wire (see e.g. first lead wire includes coil conductor 131 defining inductor L41, and second lead wire includes coil conductor 131 defining inductor L42, these maybe spiral shaped, Para [0098]; Para [0174]; Para [0182], Figures 15, 17; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a lead wire from the capacitance having an inductance element, shaped as a spiral wire, in order to form a composite component embedded in the circuit board (see e.g. 10D, Figures 14-17) connected to various types of semiconductor integrated circuit elements preferably a low-band signal processing circuit, a high-band signal processing circuit, a low-band bandpass filter or a high-band bandpass filter (see e.g. composite component 10D connected to various electrical components 35a, 35b, 31a, 31b, Paras [0173] - [0182], Figures 14-17). Its optimization of the amount of space the inductor having a spiral design takes versus the overall inductance value of the inductor.

Regarding claim 15, Park as referred in claim 14 does not explicitly teach a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the inductance adjusting wire has a bent portion.
In a similar field of endeavor Ando teaches the inductance adjusting wire has a bent portion (see e.g. inductance element 106 has a bent portion 126 as shown in Figure 13b, Paras [0093] - [0095]; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide an inductor having a bent portion in order to increase the inductance (Para [0032]; Para [0087]; Para [0094]; Para [0096]). Substituting a conductor pattern, such as a spiral wire with another conductor pattern having a bent would provide predictable results in the art as they are functionally equivalent. It would be obvious to one of the ordinary skilled in the art to substitute a spiral wire with any other conductor pattern having a bent portion. Conductor pattern may be used to optimize the inductance value. A larger   inductance may be achieved by a meander, spiral or bent inductor. It’s an optimization of the amount of space the inductor having a spiral design takes versus the overall inductance value of the inductor.

Regarding claim 16, Park as referred in claim 15 does not explicitly teach a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the inductance adjusting wire is a meander wire.
In a similar field of endeavor Ando teaches the inductance adjusting wire is a meander wire (see e.g. inductance element 106 is a meander coil 126; Paras [0093] – [0095]; Figure 12; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide an inductor as a meander wire in order to increase the inductance (Para [0032]; Para [0087]; Para [0094]; Para [0096]). Substituting a conductor pattern, such as a spiral wire with another conductor pattern such as a meander wire would provide predictable results in the art as they are functionally equivalent. It would be obvious to one of the ordinary skilled in the art to substitute a spiral wire with a meander wire. Conductor pattern may be used to optimize the inductance value. A larger inductance may be achieved by a meander, spiral or bent inductor. It’s an optimization of the amount of space the inductor having a spiral design takes versus the overall inductance value of the inductor.

Regarding claim 17, Park as referred in claim 15 does not explicitly teach a semiconductor device (see e.g. 100, circuit board, Para [0031], Figures 1-2) wherein the inductance adjusting wire is a spiral wire.
However, in a similar field of endeavor Yazaki teaches the inductance adjusting wire is a spiral wire (see e.g. first lead wire includes coil conductor 131 defining inductor L41, and second lead wire includes coil conductor 131 defining inductor L42, these maybe spiral shaped, Para [0098]; Para [0174]; Para [0182], Figures 15, 17; Examiner’s Note: inductance adjusting wire is an arbitrary definition, it is in fact an inductor as there is no structural difference between the inductance adjusting wire and the inductor). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a lead wire from the capacitance having an inductance element, shaped as a spiral wire, in order to form a composite component embedded in the circuit board (see e.g. 10D, Figures 14-17) connected to various types of semiconductor integrated circuit elements preferably a low-band signal processing circuit, a high-band signal processing circuit, a low-band bandpass filter or a high-band bandpass filter (see e.g. composite component 10D connected to various electrical components 35a, 35b, 31a, 31b, Paras [0173] - [0182], Figures 14-17). It’s an optimization of the amount of space the inductor having a spiral design takes versus the overall inductance value of the inductor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally
be reached Monday-Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir
Mehrmanesh can be reached on (571) 270-3351. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA)
or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 4163         

/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893